image0.gif [image0.gif]


November 2, 2015




Elizabeth Ritzcovan




RE: Offer of Employment
Dear Elizabeth:
On behalf of Bazaarvoice, Inc. (the “Company”), I am pleased to invite you to
join the Company as Chief Revenue Officer reporting to Gene Austin, Chief
Executive Officer. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company. If you accept our offer of employment by complying with the
instructions set forth in the last paragraph of this offer, your first day of
employment will be on or before December 7, 2015. The terms of this offer of
employment are as follows:
1.    At-Will Employment. You should be aware that your employment with the
Company is for no specified period and constitutes “at-will” employment. As a
result, you are free to terminate your employment at any time, for any reason or
for no reason. Similarly, the Company is free to terminate your employment at
any time, for any reason or for no reason.
2.    Office Location. Your primary office location will be in our New York City
office.
3.    Compensation. The Company will pay you a base salary at a rate of
$27,083.34 per month (annualized to $325,000 per year) in accordance with the
Company’s standard payroll policies, including compliance with applicable
withholding requirements. The first and last payment by the Company to you will
be adjusted, if necessary, to reflect a commencement or termination date other
than the first or last working day of a pay period.


CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


In addition to your base salary, you will be eligible to participate in a Key
Executive Bonus Plan (KEB).  Your target bonus, assuming 100% achievement of
plan, for the full year of Fiscal Year 2016 would be $275,000.  Since you are
joining us after the beginning of the fiscal year, your bonus will be pro-rated
from your first day of employment.  For Fiscal Year 2016, we will guarantee
payment of your pro-rated bonus as if you had achieved 100% of your plan for the
year. Future plan eligibility and terms are subject to change at the Company’s
discretion.
Signing Bonus. The Company will pay you a $40,000 signing bonus on the first
regular payroll following your official start date. Should you voluntarily leave
the Company within one year of your official start date; a pro-rated amount of
this signing bonus will be due and payable to the Company.
Severance Benefits. In the event that your employment with the Company is
terminated, you will be entitled to receive certain severance benefits. The
Company’s severance obligations, and the terms and conditions of such severance
obligations are set forth in Exhibit C, which is incorporated into this letter
agreement and attached hereto.
4.    Stock Ownership. Subject to approval by the Company’s Board of Directors,
you will be granted the equity based compensation award(s) more fully described
on Exhibit A attached hereto.
5.    Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.
6.    Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.


CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


7.    Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company's understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.
8.    Employee Proprietary Information Agreement. As a condition of this offer
of employment, you will be required on your first day of employment to complete
and sign the Company’s standard form of Employee Proprietary Information
Agreement (the “EPIA”) attached hereto as Exhibit B.
9.    General. This offer letter, the EPIA, the Stock Option Agreement and the
Restricted Stock Unit Agreement covering the shares described in Exhibit A, when
signed by you, set forth the terms of your employment with the Company and
supersede any and all prior representations and agreements, whether written or
oral. In the event of a conflict between the terms and provisions of this offer
letter, on the one hand, and the EPIA and the Restricted Stock Unit Agreement,
on the other hand, the terms and provisions of the EPIA and the Restricted Stock
Unit Agreement will control. Any amendment of this offer letter or any waiver of
a right under this offer letter must be in a writing signed by you and an
officer of the Company. This offer letter will be governed by Texas law without
giving effect to its conflict of law principles.
10.    Background Check; Contingencies. This offer of employment is contingent
upon the satisfactory completion of background screens to be performed by the
Company and/or independent


CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


contractors of the Company. If such checks fail to satisfy the Company’s
requirements for employees at your level, this offer of employment shall be
rescinded.
We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me not later than November 9, 2015.


Sincerely,    
BAZAARVOICE, INC.
image2.gif [image2.gif]
Kathy Smith-Willman,
Director - People & Talent, Employee Relations












Agreed and Accepted by:


Signature: /S/ Elizabeth Ritzcovan


Date: November 18, 2015




CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


EXHIBIT A




1.
Stock Options.

a.
Number of Shares:    275,000        

b.
Exercise Price: Fair Market Value of the Common Stock on the date the Board of
Directors approves the grant.

c.
Vesting Commencement Date:    November 30, 2015

d.
Vesting Schedule: One fourth (¼th) of the total number of shares of Common Stock
subject to the Option shall vest on the first anniversary of the Vesting
Commencement Date and an additional one forty-eighth (1/48th) of the total
number of shares of Common Stock subject to the Option shall vest on the
corresponding day of each month thereafter, or to the extent such a month does
not have the corresponding day, on the last day of any such month, provided that
the Participant continues to be a Service Provider (as defined in the Plan) on
such dates. In addition, in the event of Participant’s Termination upon Change
of Control, 100% of the unvested shares of Common Stock subject to the Option
shall immediately vest.

e.
Terms and Conditions: The stock option will be governed by and subject to (i)
the terms and conditions of the Company’s 2012 Equity Incentive Plan and (ii)
the Stock Option Agreement entered into between you and the Company.







CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


2.
Restricted Stock Unit (“RSU”).

a.
Number of Shares: 125,000

b.
Vesting Commencement Date: December 20, 2015

c.
Vesting Schedule: One fourth (¼th) of the total number of Restricted Stock Units
shall vest on the first anniversary of the Vesting Commencement Date and an
additional one fourth (1/4th) of the total number of Restricted Stock Units
shall vest on the corresponding day of each year thereafter, provided that the
Participant continues to be a Service Provider (as defined in the Plan) on such
dates. In addition, upon the Participants Termination upon Change of Control,
100% of the unvested Restricted Stock Units shall immediately vest.

d.
Terms and Conditions: The RSU will be governed by and subject to (i) the terms
and conditions of the Company’s 2012 Equity Incentive Plan and (ii) the
Restricted Stock Unit Award Agreement entered into between you and the Company.









CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


EXHIBIT B
EMPLOYEE PROPRIETARY INFORMATION AGREEMENT




CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


EXHIBIT C


1.     Severance.


    (a)     As set forth in the accompanying letter agreement, you and the
Company shall be entitled to terminate your employment with the Company at any
time, for any or no reason. Upon your termination of employment, you shall be
entitled to the following:


    (i)     if the Company terminates your employment for Cause, if you resign
without Good Reason, or if your employment is terminated due to death or
Disability, you shall be entitled to (A) your Base Salary through the date of
termination; (B) reimbursement of all expenses, including travel, for which you
are entitled to be reimbursed pursuant to the Company’s current expense
reimbursement policy, but for which you have not yet been reimbursed; and (C) no
other severance or benefits of any kind, except as set forth below or as
otherwise required by law or pursuant to any written Company plans or policies,
as then in effect;


     (ii)     if the Company terminates your employment without Cause, or if you
resign for Good Reason, then, in addition to the benefits described in Section
1(a)(i) above, subject to the limitations of Section 1(b) and Section 2 of this
Exhibit A, you shall be entitled to receive severance payments in an aggregate
amount equal to (A) six (6) months of your then-current Base Salary, to be paid
in six (6) equal monthly installments beginning on the Company’s first regular
payroll date following the effective date of the release described in Section
1(c) below (except as otherwise provided in paragraph 1(c)), in accordance with
the Company’s regular payroll practices, and shall be less applicable
withholding and (B) 50% of your then-current Target Bonus assuming 100%
achievement of plan, to be paid on the Company’s first regular payroll date
following the effective date of the release described in Section 1(c) below
(except as otherwise provided in paragraph 1(c)), in accordance with the
Company’s regular payroll practices, and shall be less applicable withholding.
    
    (b)    Conditions Precedent. Any severance payments contemplated by Section
1(a)(ii) above are conditional on your: (i) continuing to comply with the terms
of the accompanying letter agreement and the EPIA; and (ii) complying with the
release requirements of Section 1(c) below. Notwithstanding the foregoing, this
Section 1(b) shall not limit your ability to obtain expense reimbursements
pursuant to the Company’s current expense reimbursement policy or benefits
otherwise required by law or in accordance with written Company plans or
policies, as then in effect.


    (c)    Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Section 1(a)(ii) of this Exhibit C will be subject to your
signing and not revoking a separation agreement including a general release of
claims relating to your employment and/or the accompanying letter agreement and
this Exhibit C against the Company or its successor, its subsidiaries and their
respective directors, officers and stockholders and affirmation of obligations
hereunder and under the EPIA in a form reasonably satisfactory to the C


CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


ompany or its successor (the “Release”) and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, you will forfeit
any rights to severance or benefits under this letter. In no event will
severance payments or benefits be paid or provided until the Release becomes
effective and irrevocable. Notwithstanding anything to the contrary in this
Agreement, in the event that your termination occurs at a time during the
calendar year where it would be possible for the Release to become effective in
the calendar year following the calendar year in which your termination occurs,
any severance that would be considered Deferred Payments (as defined in Section
3 of this Exhibit C) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (1) the Release Deadline, (ii) such time as required by the payment
schedule applicable to each severance benefit, or (iii) such time as required by
Section 3 of this Exhibit C.
2.    Definitions. The following terms shall have the meaning ascribed to each
such term:
    (a)     “Cause” means (i) your willful and continued failure to perform
substantially your duties with the Company or (ii) the willful engaging by you
in illegal conduct or gross misconduct which is injurious to the Company.
    (b)     “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.
(c)    “Good Reason” refers to the existence or occurrence of the following,
provided in each case that your resignation occurs within thirty (30) days
following expiration of any Company cure period (described below): (i) a change
in your position with the Company or a successor entity that materially reduces
your position, title, duties and responsibilities or the level of management to
which you report; (ii) a material reduction in your total compensation and
benefits package (including base salary, fringe benefits and target bonus under
any corporate-performance based bonus or incentive programs established from
time to time); or (iii) a relocation of your place of employment by more than
fifty (50) miles from the Company’s current offices in New York, New York;
provided, however, an event described in clauses (i), (ii) or (iii) of this
paragraph shall give rise to Good Reason if and only if such change, reduction
or relocation is effected without your consent. Your resignation will not be
deemed to be for Good Reason unless you first provide the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason” and a
reasonable cure period of not less than thirty (30) days following such notice,
during which such condition has not been cured.
3.     Section 409A. The Company intends that all severance payments made under
this letter comply with, or be exempt from, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. If, at the time of your termination of
employment, you are a “specified employee” within the meaning of Section 409A


CRO, Ritzcovan
image1.gif [image1.gif]





--------------------------------------------------------------------------------

image0.gif [image0.gif]


and the severance benefits payable under this letter, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation under Section 409A (together, the “Deferred Payments”),
payment of such Deferred Payments will be delayed to the extent necessary to
avoid the imposition of the additional tax imposed under Section 409A, which
generally means that you will receive payment on the first payroll date that
occurs on or after the date that is six (6) months and one (1) day following
your termination of employment. You and the Company agree to work together in
good faith to consider amendments to this letter and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A. In no event will the Company reimburse you for any taxes that may
be imposed on you as a result of Section 409A.
    
4.    Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if (i) delivered
personally or by overnight courier, (ii) delivered by facsimile transmission
with delivery confirmation, or (iii) mailed (postage prepaid by certified or
registered mail, return receipt requested) (effective three business days
following mailing) to you at the address set forth on the first page hereof or
to the Company at the Company's then-current principal executive office. An
electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this letter if sent with return receipt requested to the
electronic mail address specified by the receiving party. Electronic Notice
shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party. Any party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be sent to
the requesting party within five (5) days after receipt of the written request
for Nonelectronic Notice. Any party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.








CRO, Ritzcovan
image1.gif [image1.gif]



